DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 27 May 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 14-26 are pending for examination.
Claims 1-13 are canceled.
Claims 14-26 are new.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 27 May 2021.
Amendments to the drawings have not been submitted with the amendment filed 27 May 2021.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 27 May 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 27 May 2021, which has been placed of record and entered in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 20, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akashi (JP 6-171606).
Attention is directed to the English language machine translation of the Akashi reference attached to the present Office action.
Regarding claim 14, the Akashi reference discloses a method for automatic joint packaging of at least a first part (3) and a second part (9), the first part (3) and the second part (9) having different geometries (as seen in figs.), the method comprising:
automatically  placing (paragraph [0019], line 190) the first part (3) on a transport surface (1, 16) with a front side facing in a transport direction (fig. 1: shows an additional conveyor leading to transport surface 1, 16); 
automatically placing (paragraph [0010], line 96) the second part (9) on the transport surface (1) with the second part (9) in front of the first part (3) relative to the transport direction (fig. 1: shows a conveyor chutes 7, 7a); and 
automatically (paragraphs [0019] and [0020], especially line 197) transporting the first part (3) and the second part (9) along the transport surface (1, 16) to a packaging device (5) by moving a pushing device (17) into engagement (fig. 2) with a rear side of the first part (3) and pushing the first part (3) in the transport direction, wherein the second part (9) is taken along by the front side of the first part (3) pushed by the pushing device (17).
Regarding claim 20, the Akashi reference discloses the method of claim 14, wherein the pushing device (17) comprises a plate (fig. 2)  which engages the rear side of the first part (3).
Regarding claim 25, the Akashi reference discloses the method of claim 14, wherein the first part (3) is conveyed a defined distance by the pushing device (17) before entraining the second part (8) with the front side of the first part (3) (paragraph [0019], lines 190-193).
Regarding claim 26, the Akashi reference discloses the method of claim 14, wherein the packaging device (5) comprises a tubular bag packaging machine (see figs. 3 and 5 which show the tubular bag being formed by the machine 5). 7  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Akashi (JP 6-171606) in view of Overley et al. (US 2013/0334008) (hereinafter Overley).
Regarding claim 21, the Akashi reference disclose the method of claim 14, but does not disclose wherein a first robot places the first part on the transport surface and a second robot places the second part on the transport surface.  However, the use of robots for placing articles on conveying surfaces is old and well known in the relevant art as evidenced by Overley which shows first and second robots (36) for placing articles on conveying surfaces.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Akashi method by having substituted the robots, as suggested by Overley, for the additional conveying surface (at the far right in fig. 1) and the chutes (7, 7a) of Akashi, in order for a first robot to place the first part on the transport surface and a second robot to place the second part on the transport surface.  In this instance, a skilled artisan would have found the use of robots for placing the first and second parts an obvious alternative to the use of chutes and conveyors, especially since the use of robots is old and well known in the relevant packaging art, and because it involves no more than the predictable use of prior art elements according to their established functions and one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Allowable Subject Matter
Claims 15-19 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 15-19, the subject matter of claim 15 in combination with claim 14 is allowable over the prior art because the prior does not teach or suggest the combination, in particular the limitations “the driver area of the first part engages and pushes the second part with a portion of the front side of the first part at least partially overlapping a portion of the second part, and wherein the driver area of the first part is curved.”
Regarding claims 22-24, the subject matter of claim 22 in combination with claims 14 and 21 is allowable over the prior art because the prior does not teach or suggest the combination, in particular the limitations “a respective position of the first part and/or the second part is detected by a detection device, and wherein the first robot or the second robot, respectively, are controlled on the basis of the detected signal and placing the first part or the second part, respectively, on the transport surface.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods for conveying, pushing and packaging articles including first and second different parts.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        26 August 2022